IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1418
                               Filed January 21, 2021


IN THE INTEREST OF H.P. and K.M.,
Minor Children,

A.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       A mother appeals a permanency order establishing a guardianship over her

children. AFFIRMED.



       Michael A. Horn of Horn Law Offices, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Erin Mayfield of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor children.



       Considered by Mullins, P.J., Schumacher, J., and Mahan S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


MAHAN, Senior Judge.

       A mother appeals a permanency order establishing a guardianship over her

children, born in 2005 and 2008. Her sole argument is that the juvenile court erred

in failing to grant her a six-month extension to work toward reunification.

       After a permanency hearing, the court may enter an order in accordance

with Iowa Code section 232.104(2)(b) (2019), to continue placement of the children

for an additional six months if the court finds “the need for removal . . . will no

longer exist at the end of the additional six-month period.” See also Iowa Code

§ 232.104(2)(d)(1) (allowing for transferring of “guardianship and custody of the

child[ren] to a suitable person”). While the mother consistently participated in

services aimed at substance abuse, she continued to test positive for illicit

substances throughout the proceedings, which is troubling.         Given that track

record, we are unable to conclude the need for removal would no longer exist after

an extension, and we deny the mother’s request for an additional six months to

work toward reunification.

       AFFIRMED.